Citation Nr: 0711561	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-36 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1971 to August 1973.  He had subsequent service in 
the U.S. Army Reserves, with periods of active duty from 
December 1990 to June 1991 and from August 2000 to April 
2001.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
San Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The veteran seeks service connection for a back disability he 
alleges was aggravated during active duty.  The record shows 
diagnoses of spondylosis, disc disease, sprain, and chronic 
pain.

The record reflects (and the veteran reports) that as a 
civilian he sustained a number of injuries involving back 
trauma.  On December 1990 service examination, the veteran 
reported back pain from an October 1989 motor vehicle 
accident.  In a June 1992 medical record, he is noted to have 
reported being in a car accident on May 27, 1992 (when he 
alleges he was on active duty).  Back sprain was diagnosed.  
Notably, in March 1997 he completed a marathon.  A July 1999 
certification by employee's healthcare provider notes the 
veteran sustained an injury on July 9, 1999 which would 
require 3 to 5 days of (chiropractic) treatment for 1-2 
months.  Work restrictions included heavy lifting, and 
prolonged standing/walking.  Private work status notes from 
A.F., MD dated August 1999 to April 2000 show the veteran had 
work restrictions, and was to receive physical therapy and 
chiropractic care.  A January 2000 private treatment record 
from J. A., MD notes the veteran reported lower back pain 
from a June 1999 motor vehicle accident.  An October 2000 
service medical record notes the veteran reported mid-lower 
back pain for the last two and a half years due to a June 
1998 motor vehicle accident.  

A June 6, 2005 medical record from Arrowhead Orthopedics 
notes a specific injury in service in 2001 (while serving in 
Kosovo) which is not documented in service medical records.  
The same record notes that the back pain problem had 
"insidious" onset in October 2000. 

The adjudication of a claim seeking service connection based 
on aggravation requires consideration of the history of the 
disability prior to, during, and subsequent to (active duty) 
service.  In that regard, it is noteworthy at the outset that 
the veteran's service medical records in the file do not 
appear to be complete, and that he apparently has copies of 
his service medical records (as he has submitted some as 
attachments).  Notably, in June 2005 he gave an orthopedic 
treatment provider a history of a specific back injury on 
active duty while serving in Kosovo.  The record does not 
reflect such injury, and if the veteran has a record of such 
injury it would be critical evidence in this matter.

While there are extensive medical records associated with the 
claims file, including what appears to be a fairly complete 
record from Corporate Plaza Medical Center,  complete records 
of treatment for, and subsequent to, the various injuries 
noted in the claims file are not of record.  As noted above, 
proper consideration of the veteran's claim requires review 
of such records.  Specifically, there are no records in the 
file showing the initial and follow-up treatment the veteran 
received following his October 1989 car accident, following 
his May 27, 1992 car accident, or following accidents in June 
1998 and/or June/July 1999 (it is unclear from the record 
whether there were multiple incidents or whether the same 
accident has been identified as occurring on various dates).  
Finally, an orthopedic examination and medical opinion based 
on a thorough review of the entire record are indicated.  

[The veteran is advised that under 38 C.F.R. § 3.158(a), 
where evidence requested in conjunction with an original 
claim is not furnished within one year after the date of 
request, the claim will be considered abandoned.]

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure that the record 
includes a complete set of the veteran's 
service medical records from all his 
periods of active duty.  Of particular 
interest would be any records relating to 
the alleged back injury the veteran 
sustained while serving in Kosovo in 2001.  
He should be asked to submit for the 
record copies of any records that are not 
already associated with the claims file 
and are in his possession.

2.  The RO should arrange for verification 
of the veteran's active duty status on May 
27, 1992 (when he alleges he was on active 
duty and was involved in a car accident). 

3.  The veteran should be asked to 
identify (and provide releases for records 
from) all sources of treatment and 
evaluation he has received for his low 
back disability.  Of particular interest 
are all records of immediate and follow-up 
treatment he received related to motor 
vehicle accidents and/or other incidents 
in October 1989, May 1992, June 1998, June 
1999 and July 1999.  He should be asked to 
specify whether or not he received any 
insurance settlements/Workman's 
Compensation awards for back disability, 
and provide releases for documents related 
to such (and any associated medical 
evaluation).  The RO should secure for the 
record copies of complete records from all 
identified sources.

4.  After the above is completed (and only 
if the veteran has fully complied with the 
requests), the RO should arrange for the 
veteran to be examined by an orthopedic 
specialist to determine the nature and 
likely etiology of his current low back 
disability(ies).  The examiner must review 
the entire claims file in conjunction with 
the examination, and provide a medical 
opine as to whether the etiology of any of 
the veteran's current low back disability 
is the result of injury or aggravation, 
beyond natural progression, while the 
veteran was on active duty.  In providing 
the opinion the examiner should 
specifically respond to the following:

(a) Please indicate the diagnosis(es) for 
all of the veteran's current back 
pathology. 

(b) Based on the evidence of record is any 
of the current back pathology the result 
of a car accident on May 27, 1992 (this 
opinion is only necessary if it is 
verified that the veteran was on active 
duty status on that date).

(c) Based on the evidence of record what 
back pathology (if any) pre-existed the 
veteran's entry on active duty in December 
1990?  Is there any objective evidence 
that such pathology increased in severity 
during the period of active service from 
December 1990 to June 1991?  If so please 
identify the additional pathology/symptoms 
which reflect such increase.  

(d) Based on the evidence of record, what 
back pathology pre-existed the veteran's 
entry on active service in August 2000?  
Is there any objective evidence that such 
pathology increased in severity during the 
August 2000 to April 2001 period of 
service?  If so, please identify the 
additional pathology/symptoms that reflect 
such increase.  

The examiner must explain rationale for 
all opinions given.

5.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


